Citation Nr: 1602137	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for headaches, to include as due to exposure to Agent Orange and/or as secondary to service connected diabetes mellitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a September 2008 statement, the Veteran withdrew his request for a Board hearing.  Thus, the Board may proceed with a decision at this time.

These matters were before the Board in August 2012, May 2014, and June 2015, and have since been returned to the Board for adjudication.  A review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Headaches were not incurred or aggravated in service, to include exposure to herbicides; headaches were not caused or aggravated by service-connected diabetes mellitus.

2. A psychiatric disability, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.





CONCLUSIONS OF LAW


1. The criteria for a grant of service connection for headaches, to include as due to exposure to herbicides and/or secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated November 2011 and August 2012, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection on direct and secondary bases, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Appellant in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Appellant related to the claim decided herein have also been obtained. 

The Appellant was afforded VA examinations to explore the nature and etiology of any psychiatric disorder and any headache disorder.  The VA examiner explained that the Veteran does not meet the criteria for a diagnosis of PTSD and concluded that the Veteran could only be diagnosed with alcohol use disorder.  The examiner opined as to the etiology of alcohol use disorder.  Regarding headaches, the examiner opined as to any relationship between headaches and service, including exposure to Agent Orange.  Likewise, the examiner provided an opinion as to whether headaches were caused or aggravated by diabetes mellitus.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the Veteran was afforded the VA examinations discussed above.  Likewise, in an August 2015 addendum, the examiner clarified that because she only diagnosed the Veteran with alcohol use disorder, she could not opine as to the etiology of any other psychiatric disorders diagnosed by other professionals.  Additionally, in an August 2015 addendum, an examiner discussed whether headaches were related to service, including the Veteran's exposure to Agent Orange.  Thus, substantial compliance with the Board's past remand directives has been achieved.  See Stegall, 11 Vet. App. 268.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, and there has been exposure or a presumption of exposure applies, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Headaches are not among the disabilities listed in 38 C.F.R. § 3.309(e).  However, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Finally, service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A. Headaches

The Veteran contends that his headaches are related to his exposure to Agent Orange and/or secondary to his service-connected diabetes mellitus.

The Veteran has been diagnosed with headaches.  See June 2014 VA Examination Report.

In service, a February 1986 service treatment record notes a sore throat and accompanying headache.  An August 1986 service treatment record notes headaches and low back pain.  There is no other evidence of headaches in service.  Upon separation, the Veteran reported that he was not having and had not had frequent or severe headaches.  See December 1968 Report of Medical History.

The Veteran underwent a VA examination to determine the nature and etiology of his headaches in June 2014.  In an August 2015 addendum opinion, the June 2014 examiner opined that it was less likely than not that the Veteran's headaches were related to service, to include his presumed exposure to Agent Orange.  As rationale, the examiner explained that the February 1968 service treatment record showed a headache with an accompanying sore throat and an August 1968 service treatment record showed a headache with lower back pain as a result of a contusion.  The examiner stated that it was noteworthy that there were no further complaints of headaches, but there were further complaints of back pain.  The examiner also stated that upon separation and induction, the Veteran denied headaches.  Finally, the examiner pointed out that the Veteran asserted that headaches began in 2011, some 43 years following service.  Thus, the examiner concluded that headaches were not related to service, including his exposure to Agent Orange.  As the examiner provided a clear opinion supported by a cogent rationale, the opinion is probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

While the Veteran himself asserts that headaches are related to service, to include his exposure to Agent Orange, he is not competent to attest to such an etiological link.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, no medical professional has opined that the Veteran's headaches are somehow related to service.  Further, as pointed out by the VA examiner, the length of time between the onset of headaches and service-some 41 years-is evidence against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Board may consider length of time between service and first report of symptoms). As there is no competent evidence in the Veteran's favor, the weight of the evidence is against a finding that the Veteran's headaches are related to service, including his exposure to Agent Orange.

Further, the evidence is also against a finding that secondary service connection is warranted.  Indeed, the June 2014 VA examiner explained that it was less likely than not that the Veteran's headaches were caused by his diabetes mellitus.  As rationale, the examiner explained that diabetes mellitus is not associated directly with either vascular or tensive headaches.  Additionally, the examiner stated that it was less likely as not that headaches were aggravated by diabetes mellitus.  As rationale, the examiner explained that it was there is no physiological or anatomical process that links headaches and diabetes mellitus.  As the examiner provided a clear opinion supported by a cogent rationale, the opinion is probative.  See Caluza, 7 Vet. App. at 506. 

While the Veteran argues that his headaches are secondary to his service-connected diabetes mellitus, he is not competent to attest to such an etiological link.  See Jandreau, 492 F.3d at 1376-77.  Indeed, no medical professional has opined that the Veteran's headaches are somehow related to his service-connected diabetes mellitus.  As such, the weight of the probative evidence-namely the June 2014 examiner's opinion-is against a finding the headaches are secondary to service-connected diabetes mellitus.

For those reasons, the preponderance of the evidence is against the Veteran's claim for service connection for headaches, to include as due to exposure to herbicides and/or secondary to diabetes mellitus.

B. Acquired Psychiatric Disorder

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

If a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89   (1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166. "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304 (2014).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

In adjudicating a claim of service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).

The Veteran was diagnosed with PTSD in October 2010 by a VA physician.  Additionally, an April 1994 VA examiner diagnosed the Veteran with dysthymia with PTSD features.  However, the June 2014 VA examiner explained that the Veteran does not meet the DSM criteria for a diagnosis of PTSD.  To that end, the examiner explained the Veteran does not fulfill the criteria related to persistently reexperiencing the traumatic event, nor was there persistent hyperarousal.  Additionally, the examiner explained that traumatic events did not cause impairment in social, occupational or other areas of functioning.  Thus, the examiner explained that a diagnosis of PTSD could not be made.  The same is true of the June 2004 VA examiner, who explained that a diagnosis of PTSD could not be made under the criteria of the DSM.  

Regarding a stressor, the Veteran has provided vague descriptions of his purported stressors.  Indeed, he merely stated that he was a gunner and witnessed thousands of stressful situations.  See July 2007 VA Form 21-0781.

In service, treatment records do not note any psychiatric problems.  To that end, the Veteran denied nightmares, excessive worry, depression, and nervous trouble upon separation.  See December 1968 Report of Medical History.

Regarding a medical link between the Veteran's stressor and his PTSD, no medical provider has provided such a link.  Indeed, while the Veteran has been diagnosed with PTSD by a few medical providers, none of those individuals has linked a diagnosis of PTSD with any stressor.  To that end, the August 1994 VA examiner explained that the Veteran's PTSD features were related to an incident, well after service in 1990, when the Veteran killed a 15-year old while working as a police officer.  Other VA examiners did not opine as to the etiology of PTSD as they were unable to render a diagnosis of PTSD.  Further, to the extent that the Veteran contends that his PTSD is related to a purported stressor, 38 C.F.R. § 3.304(f) requires medical evidence linking the stressor and PTSD.  As there is no medical evidence linking the Veteran's PTSD and a purported stressor, service connection for PTSD cannot be awarded.  See 38 C.F.R. § 3.304(f).

The Board notes that the Veteran has been diagnosed with a host of disabilities other than PTSD. See, e.g., October 2010 VA Treatment Record (diagnosing depression, schizophrenia and depression).  However, no medical professional has opined that such disabilities are somehow related to service.  While the Veteran appears to contend that his psychiatric disorders are related to service, he is not competent to speak to an etiological link.  See Jandreau, 492 F.3d at 1376-77.  Further, the Board notes that the June 2014 VA examiner thoroughly explained that she was unable to diagnose the Veteran with a psychiatric disability other than alcohol use disorder.  See August 2015 Addendum Opinion.  The same is true of the April 1994 and February 2000 VA examiners.  As such, the examiners were unable to offer an opinion as to the etiology of any psychiatric disorder other than alcohol use disorder.  See id.  As there is no evidence that any psychiatric disorder other than PTSD is related to service, service connection for such is not warranted.

The June 2014, July 2004 and February 2000 VA examiners diagnosed the Veteran with alcohol use disorder.  However, this may not be service connected.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(d).  Although service connection for substance abuse and dependence may be granted on a secondary basis, Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001), in this case there is no evidence, lay or medical, associating alcohol use disorder with a service-connected disability.  See February 2000 VA Examination Report; July 2004 VA Examination Report; June 2014 VA Examination Report and August 2015 Addendum.  As such, service connection for primary alcohol use cannot be awarded.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(d).

The Veteran was diagnosed with dependent personality features at his February 2000 VA examination.  However, personality disorders are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2015).

Finally, there is no evidence that a psychosis developed within one year of the Veteran's separation from service.  Thus, service connection is not warranted under 38 C.F.R. § 3.307. 

As such, the preponderance of the evidence is against a finding that service connection for an acquired psychiatric disorder is warranted.



ORDER

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


